IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DAVID RUSSELL POSEY,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1156

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed January 6, 2015.

An appeal from the Circuit Court for Okaloosa County.
William F. Stone, Judge.

Bernard F. Daley of The Daley Law Office, P.A., Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.